Case: 1:16-cv-02106 Document #: 120-1 Filed: 03/19/19 Page 1 of 4 PageID #:917




                 EXHIBIT A
   Case: 1:16-cv-02106 Document #: 120-1 Filed: 03/19/19 Page 2 of 4 PageID #:917




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

JEFFREY MOLITOR, LAURA C. DE LA
CABADA, STEVE CLARKE, and RUTH                          Case No. 1:16-cv-02106
MAKI, individually and on behalf of all others
similarly situated,                                     Honorable Charles R. Norgle, Sr.

                        Plaintiffs,

        v.

MANASSEH JORDAN MINISTRIES, INC., a
New York Religious Corporation, and YAKIM
MANASSEH JORDAN, an individual,

                        Defendants.


                  DECLARATION OF SYDNEY M. JANZEN
  IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT AGAINST DEFENDANTS

       I, Sydney M. Janzen, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I am an attorney at Edelson PC and an attorney of record for Plaintiffs. I am

licensed to practice law in the State of Illinois and admitted to practice before the United States

District Court for the Northern District of Illinois.

       2.      The facts stated herein are within my personal knowledge and if called upon to

testify, I would truthfully and competently do so.

       3.      Plaintiffs filed the operative First Amended Complaint and Demand for Jury Trial

(“FAC”) in this action on June 20, 2016. (Dkt. 11-1.) In the FAC, Plaintiffs allege they received,

without their consent, repeated automated phone calls to their cell phones from Defendants, all of

which featured a prerecorded message by Defendant Yakim Manasseh Jordan, and were made

for the purpose of soliciting donors for Defendants’ sham ministry. (See id. at ¶¶ 4–7.) Plaintiffs

allege that this conduct willfully and repeatedly violated the Telephone Consumer Protection Act

(TCPA). See 47 U.S.C. § 227, et seq.

                                                   1
    Case: 1:16-cv-02106 Document #: 120-1 Filed: 03/19/19 Page 3 of 4 PageID #:917




        4.        Defendants were properly served in this matter. Initially, Defendants were

represented by and appeared in this case through counsel, (see dkts. 3, 9, 38, 60), and answered

the FAC, (see dkt. 14). Thereafter, Defendants engaged in the discovery process with Plaintiffs

for over a year, and were active (if reluctant) litigants. (See dkt. 89 at 2–3.)

        5.        However, since at least May 25, 2018, Defendants have failed to defend against

this action. On May 25, 2018, Plaintiffs filed a properly-noticed motion with the Court. (See

dkts. 88, 90.) On June 8, 2018, the Court held a hearing to set a briefing schedule on Plaintiffs’

motion. Only one attorney for Defendants attended the hearing, but only did so to formalize his

withdrawal from this case. (Dkt. 96.) The Court then set a briefing requiring Defendants to file a

response to Plaintiffs’ motion by June 22, 2018. (Id.) Defendants did not file a response to the

motion at all.1

        6.        Between May 25, 2018 and the present, Defendants have failed to appear in this

Court for status conferences, and have failed to retain counsel. On May 30, 2018, Defendants’

attorneys from Venable LLP moved to withdraw from this case, a request that was granted.

(Dkts. 91, 94.) On June 8, 2018, one of Defendants’ local attorneys was also granted leave to

withdraw. (Dkt. 96.) On July 2, 2018, Defendants’ other local attorney was granted leave to

withdraw. (Dkt. 102.) On January 16, 2019, attorney Jeffrey S. Berman moved for leave to

appear pro hac vice in this case—a request he withdrew on February 12, 2019. (Dkts. 108, 115.)

Defendants’ only remaining attorney, Robert Seibel, asked for leave to withdraw from this case

on March 8, 2019, a request the Court granted on March 11, 2019. (Dkts. 117, 118.)




1
        One of Defendants’ then-attorneys—Robert Seibel—filed a response in opposition to
Plaintiffs’ motion on his own behalf, not Defendants’. (Dkt. 97.)



                                                   2
      Case: 1:16-cv-02106 Document #: 120-1 Filed: 03/19/19 Page 4 of 4 PageID #:917




         7.     Neither Defendants nor successor counsel has appeared at the Court’s last three

status hearings (on July 27, 2018, February 15, 2019, and March 15, 2019.)

         8.     Defendants are now unrepresented in this matter, and once again failed to appear

at the most recent status hearing. (See dkt. 119.) Defendants have not been in touch with counsel

for Plaintiffs regarding their lack of counsel, or plans to continue litigating this action. Moreover,

Defendant Manasseh Jordan Ministries is a corporation, and therefore cannot represent itself pro

se.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on March 19, 2019 in Chicago, Illinois.


                                                       /s/ Sydney M. Janzen




                                                   3
